          Case 1:19-cv-01119-AWI-EPG Document 13 Filed 11/19/20 Page 1 of 3


 1

 2

 3

 4

 5

 6

 7                                UNITED STATES DISTRICT COURT

 8                               EASTERN DISTRICT OF CALIFORNIA

 9
     MONTREAL HEMPHILL,                                Case No. 1:19-cv-01119-AWI-EPG
10
                    Plaintiff,                         ORDER DIRECTING SERVICE BY THE
11                                                     UNITED STATES MARSHAL SERVICE
     v.                                                WITHOUT PREPAYMENT OF COSTS
12

13   JONATHAN FARR and CHAD MEDEIROS,

14                  Defendants.

15
          Plaintiff Montreal Hemphill (“Plaintiff”) is proceeding pro se and in forma pauperis with
16
     this action. Plaintiff commenced this action by filing a complaint pursuant to 42 U.S.C. § 1983
17
     on August 15, 2019. (ECF No. 1). On October 7, 2020, the Court found service of the
18
     Complaint appropriate on Defendants Jonathan Farr and Chad Medeiros. (ECF No. 9).
19
          Accordingly, IT IS HEREBY ORDERED:
20
              1. The Clerk of the Court is DIRECTED to forward the following documents to the
21
                  United States Marshal Service:
22
                     a. One completed and issued summons for each defendant to be served;
23
                     b. One completed USM-285 form for each defendant to be served;
24
                     c. One copy of the Complaint filed on August 23, 2019, for each defendant to
25
                         be served, in addition to one extra copy for the United States Marshal
26
                         Service;
27
                     d. One copy of this Order for each defendant to be served, in addition to one
28


                                                   1
     Case 1:19-cv-01119-AWI-EPG Document 13 Filed 11/19/20 Page 2 of 3


 1                 extra copy for the United States Marshal Service;

 2             e. One copy of the court’s consent form for each defendant to be served.

 3      2. Within ten days from the date of this Order, the United States Marshal Service is

 4         DIRECTED to notify the following defendants of the commencement of this action

 5         and to request a waiver of service in accordance with the provisions of Federal Rule

 6         of Civil Procedure 4(d) and 28 U.S.C. § 566(c):

 7             a. Jonathan Farr

 8             b. Chad Medeiros

 9      3. The United States Marshal Service is DIRECTED to retain the summons and a copy

10         of the Complaint in their files for future use;

11      4. The United States Marshal Service shall file returned waivers of service as well as

12         any requests for waivers of service that are returned as undelivered as soon as they

13         are received;

14      5. If a waiver of service is not returned by a defendant within sixty days of the date of

15         mailing the request for waiver, the United States Marshal Service shall:

16             a. Personally serve process and a copy of this Order on the defendant pursuant

17                 to Federal Rule of Civil Procedure 4 and 28 U.S.C. § 566(c);

18             b. Within ten days after personal service is effected, the United States Marshal

19                 Service shall file the return of service for the defendant, along with evidence

20                 of any attempts to secure a waiver of service of process and of the costs

21                 subsequently incurred in effecting service on said defendant. Said costs

22                 shall be enumerated on the USM-285 form and shall include the costs

23                 incurred by the Marshal’s office for photocopying additional copies of the

24                 summons and the operative complaint and for preparing new USM-285

25                 forms, if required. Costs of service will be taxed against the personally

26                 served defendant in accordance with the provisions of Federal Rule of Civil

27                 Procedure 4(d)(2).

28      6. In the event that any defendant makes an appearance in this action by filing an


                                              2
          Case 1:19-cv-01119-AWI-EPG Document 13 Filed 11/19/20 Page 3 of 3


 1                 answer, dispositive motion, or other pleading, the United States Marshals Service

 2                 need not personally serve the defendant; and,

 3              7. In the event that any defendant either waives service or is personally served, the

 4                 defendant is required to respond to the Complaint.

 5
     IT IS SO ORDERED.
 6

 7     Dated:     November 19, 2020                          /s/
                                                        UNITED STATES MAGISTRATE JUDGE
 8

 9

10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26
27

28


                                                    3
